STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

ROBERT      JAMES       RAGLAND                                             NO.     2022     CW   0112


VERSUS


KATHERINE         DIAMOND       RAGLAND                                     FEBRUARY        10,   2022




In   Re:          Katherine           Diamond     Ragland,         applying       for      supervisory
                  writs,       Family Court           Judicial     District       Court,     Parish      of

                  East       Baton    Rouge,    No.    209479.




BEFORE:           McCLENDON,          WELCH,    AND    THERIOT,     JJ.


        WRIT          DENIED     AS     MOOT.         The    January       18,     2022      Temporary
Restraining            Order     of    Protection           of   which    relator       seeks     review


expired by its own terms on February 2,                            2022.


                                                      PMC
                                                      JEW

                                                      MRT




COURT      OF   APPEAL,        FIRST    CIRCUIT




      DEPUTY          CLERK    OF -
                               COURT
                FOR    THE    COURT